Citation Nr: 0312563	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fatigue and low 
energy, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for upper/lower 
extremity pain, numbness, tingling and muscle ache, claimed 
as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Issue not on appeal

In January 2000, the veteran filed a claim of entitlement to 
service connection for residuals of a brain tumor.  That 
claim was denied by RO rating decision in July 2000.  The 
veteran filed a timely notice of disagreement in July 2001.  
However, prior to issuance of a statement of the case, the RO 
granted service connection for the brain tumor residuals by 
rating decision in December 2001.  It is not shown that the 
veteran filed an notice of disagreement  as to the rating 
and/or the effective date assigned for this disability.  Cf. 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [if a claim 
of entitlement to service connection is granted, the notice 
of disagreement pertaining to that issue is not valid with 
respect to "downstream" issues such as the effective date 
or the disability rating assigned].

The veteran has not perfected an appeal to the Board as to 
any other claims.  Accordingly, the only issues on appeal are 
the two issues listed on the title page of this decision.




REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order for the following reasons.

While this case was pending at the RO, the Veterans Claims 
Assistance Act of 2000,  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) was enacted into law.  The VCAA eliminated 
the previous statutory requirement that claims be well 
grounded.  In so doing, the VCAA superseded the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000), which had held that VA cannot assist 
in the development of a claim that is not well grounded.  The 
VCAA is applicable to this case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) [where a 
law or regulation changes after a claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to the claimant should 
apply].
   
In this case, the veteran's claim of entitlement to service 
connection for upper/lower extremity pain, numbness, tingling 
and muscle ache due to undiagnosed illness was most recently 
denied by the RO as not well grounded in July 2000.  The 
veteran's claim must therefore be readjudicated at the RO 
with consideration of all pertinent evidence, to include the 
additional evidence associated with the claims file since the 
July 2000 supplemental statement of the case.  See Luyster v. 
Gober, 14 Vet. App. 186 (2000) [holding that the VCAA is 
applicable to claims denied as not well grounded].  Concerns 
of fundamental fairness and fair process demand further 
development and readjudication under the VCAA by the RO.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board additionally finds that additional development of 
the veteran's claim of entitlement to service connection for 
fatigue and low energy due to undiagnosed illness is required 
in order to properly adjudicate the claim.  In essence, 
questions revolving around the etiology of the veteran's 
fatigue remain.  Specifically, the records shows that the 
veteran was examined by a VA registered nurse in January 2000 
and diagnosed with chronic fatigue syndrome.  The veteran's 
private doctor, W. S., M.D., indicated in a statement, also 
dated in January 2000, that while the veteran's brain tumor 
explained some of his symptoms, his other symptoms, including 
fatigue, "still remain undiagnosed."  A more recent VA 
examination conducted in March 2001 made reference to these 
diagnoses, but the examiner, a VA medical doctor, only 
alluded to the fact that there had been a "suggestion" that 
the veteran suffered from a poorly characterized syndrome 
known as chronic fatigue syndrome.  

With these facts for consideration, the Board believes the 
veteran should be examined by a VA physician to determine 
whether his symptoms of fatigue and low energy are due to an 
undiagnosed illness, chronic fatigue syndrome, the service-
connected brain tumor or some other cause.  Determining the 
proper diagnosis is critical in this case because a claim of 
service connection for an undiagnosed illness requires, in 
part, that the claimed-for disorder cannot be attributed to a 
known clinical diagnosis by history, physical examination and 
laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).

For the reasons set forth above, this case is REMANDED to the 
RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that the 
RO will obtain for him.

2.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  If any records sought by the RO 
are not available, the RO should notify 
the veteran of the records it was unable 
to obtain and allow him the opportunity 
to submit such records himself.

3.  Upon completion of the above, the RO 
should make arrangements with the 
appropriate medical facility for the 
veteran to be examined by a medical 
doctor for the purpose of addressing the 
nature and etiology of the fatigue and 
low energy symptoms for which service 
connection is being sought on the basis 
of an undiagnosed illness.  The claims 
folder should be sent to the examiner for 
review.  The examiner should determine 
whether the veteran has disability 
manifested by these symptoms and if so, 
render a diagnosis or diagnoses.  The 
examiner should also render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
due to his symptoms of fatigue and low 
energy is due to undiagnosed illness 
associated with his military service in 
the Persian Gulf War.  

4.  After completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The RO should 
then allow the veteran an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


